DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 
Response to Amendment
	The arguments set forth in the instant Response to Office action of 3/28/2022 are technically and legally unpersuasive such that the outstanding rejections are maintained. 
Namely, with regard to the amended claim limitation of the independent claims further defining the recited lenses diffractive indices, at page 10 of the instant Response, Applicant’s Representative argues that the primary cited refence Scepanovic teaches away from the recitation. This is wholly incorrect: Scepanovic provides a set of possible lens configurations, including the explicitly disclosing the amended lens features; that Scepanovic provides for other configurations DOES NOT teach away from or obviate the totality of the disclosure. Indeed, the amended claim features of refractive indices could have been cribbed from the ABSTRACT of Scepanovic. 
Still further, CONTARY TO THE EXPRESS ASSERTION AT PAGE 10, the cited Lee reference makes clear the refractive indices configuration of the amended features was a notoriously common lens barrel configuration prior to the priority of the instant application. See paragraphs 0082-0085, 0090-0093, 0098-0101, and 0106-0109.
Finally, given the mendacity of the above argument, the preceding and immaterial argument of pages 7-8 is rejected. First at no point did the Examiner request or require that functional language be inserted in the claims, and still further expressly contrary to the so-called legal arguments provided, it is well known and accepted that claim language delineate operations or interactions between recited claim elements-that is an important function of claim language. The citation(s) proffered are irrelevant on their face. Further it is noted that no indication of how the inflection point effects the asserted technical improvement in the context of the claim-mere assertion is provided.
In addition, Lee was cited for the inflection point, and the teaching of Lee is not addressed in the arguments such that the arguments are non-responsive to the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scepanovic (US 2017/0123192) in view of Turnbull (US 2020/0110327) and Kilcher (US 2018/0003966), in further view of Lee (US 2018/0120535).

Regarding claim 1, Scepanovic discloses A lens assembly (Abstract, shown figure 1) comprising: at least four lenses sequentially arranged along an optical axis (shown figure 1, lenses 22, 24, 26, 28 and so arranged) from a subject to an image 5sensor, (shown figure 1, from surface 30 facing subject to image sensor 36) wherein a first lens disposed closest to the subject among the at least four lenses has a visible light transmittance [limiting range] such that the first lens is configured to block visible light, (Abstract, at least paragraphs 0004 and 0018, first lens made of material operable at a single NIR wavelength, and as such excludes visible light) wherein the first lens, a second lens, and a third lens among the at least four lenses disposed sequentially from the subject have positive refractive indices, (Abstract and paragraph 0021, first three lenses have positive refractive indices) and a fourth lens among the at least four lenses disposed closest to the image sensor has negative refractive index. (Abstract and paragraph 0021, fourth lens has a lower refractive index than first three lenses; per paragraph 0020 the fourth lens is negative) Still further with regard to this fourth lens, to any extent it is argued that Scepanovic fails to identically disclose the negativity of the fourth lens, Lee expressly teaches the lens barrel configuration, including the fourth lens, and makes clear such a configuration is notoriously common. See paragraphs 0082-0085, 0090-0093, 0098-0101, and 0106-0109.
In the context of the claim as a whole Scepanovic fails to disclose the limiting range from 0% to 5%; and further fails to disclose the limited range of the visible light transmittance prevent(s) the lens assembly from being visually recognized by a user when the lens assembly is mounted in an electronic device.
Additionally Scepanovic fails to identically disclose wherein, other than a subject-side surface of the first lens, every surface of the at least four lenses include an inflection point, because the third lens on the side facing the sensor is not explicitly defined as having an inflection point. 
With regard to the recited visually recognized features, Turnbull teaches the limited range of the visible light transmittance prevent(s) the lens assembly from being visually recognized by a user when the lens assembly is mounted in an electronic device. (paragraphs 0029 and 0030 lens cover excludes visible light to less than 15% transmissivity to hide imager assembly behind cover from view)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Turnbull to Scepanovic because Turnbull teaches because of the proliferation of cameras in devices it may be desirable to hide the cameras (paragraph 0028) and that to hide the cameras, transmissivity of RGB light of the cover may be reduced to below 15% to match the cover with the body of the device to a user’s view. (paragraph 0034)
While Turnbull explicitly teaches that transmissivity must be below 15%, (paragraph 0030) and at paragraph 0031 discloses less than 5%, paragraph 0031 is deemed not supported by the provisional application, such that Turnbull fails to teach the limiting range from 0% to 5%.
However, Kilcher teaches a photochromic cover member for light transmission that can have varied transmissivity reduction in light from 0% to 5% (paragraph 0030 indicates that the active state can have .25%, .5%, 1%, 5%, 10%, 20%, 30%, 40%, 50%, 70%, 80%, 90%, or 100% reduction in transmissivity, with any range including and between these values, when compared to the inactive state). See also paragraph 0041.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lens cover/coating of Turnbull to be of any suitable transmissivity reduction as taught by Kilcher in order to obtain the desired result of low transmission in the active state as desired by both references. Less than 5% transmissivity would be clearly obtainable and desirable based on these teachings.
Finally with regard to the inflection point feature, while Scepanovic discloses inflection points of lens in the lens array and these inflection points include at least the fourth lens nearest the sensor having an inflection point on each face, the third lens has an inflection point opposite the imager side, the second lens has an inflection point on each face, and the first lens has an inflection point on the sensor side, (See figure 1) such that only the third lens on the side facing the sensor is not explicitly defined as having an inflection point. 
However, since the inflection points are not recited as having technical effect or purpose in sequence, this is mere duplication of parts which courts have found to be obvious. 
But for purposes of compact prosecution, in the context of a lens barrel with four lenses such as Scepanovic, Lee teaches the third lens on the side facing the sensor is explicitly defined as having an inflection point, (See Figures 5A/6A) thereby rendering obvious wherein, other than a subject-side surface of the first lens, every surface of the at least four lenses include an inflection point.
It would have been obvious to one of ordinary skill in the art to use inflection points as taught by Lee in a lens sequence per Scepanovic before the effective filing date of the instant application, because matching lens with inflection points in a lens sequence is well known to those of skill in the art and common to those of skill in the art, with known and predictable results. 
Regarding claim 2, Scepanovic teaches wherein the lens assembly has an F number ranging from 1.0 to 1.7. (Scepanovic discloses an F number of 2, paragraph 0019, and that the f number may be adjusted in embodiments, paragraph 0037, and further adjusting the aperture stop 38 in figure 1 which adjusts the f number of 2, thus rendering adjusting the F number down to 1.7 as desired obvious) 
Regarding claim 5, Scepanovic discloses wherein the first lens is a meniscus lens in which its subject-side surface is convex and its image-sensor-side surface is concave. (paragraph 0022 lens 22 has convex front surface and positive power, requiring a convex back surface facing image sensor, shown in the shape of a meniscus lens figure 1, lens 22)
Regarding claim 6, Scepanovic discloses wherein all of the at least four lenses are meniscus lenses. (paragraph 0020 lens 22 has convex front surface and positive power, requiring a convex back surface facing image sensor, shown in the shape of a meniscus lens figure 1, lens 22; paragraph 0020 lens 24 and 26 are specified as meniscus lenses; lens 28 has a meniscus lens portion in which front side is convex, back side facing image sensor concave such that lens 28 comprises a meniscus lens; this interpretation of lens 28 is in concordance with lens 404 of figure 5 of the instant patent application which shows the same lens structure.
Regarding claim 8, Scepanovic discloses wherein at least one of the at least four lenses is a plastic aspheric lens. (paragraph 0021 EP5000 is a lens plastic, and the lenses are described as aspheric) 
Regarding claim 9, Scepanovic discloses wherein an image-sensor-side surface of the first lens has an inflection shape in which a center portion aligned on the optical axis is concave (shown figure 1, required by paragraph 0020 describing positive power) and a peripheral portion at an edge side is convex. (shown figure 1, convex at edge periphery)
Regarding claim 10, Scepanovic discloses a band-pass filter disposed between a lens disposed closest to the image sensor among the at least four lenses and the image sensor, (shown figure 1, paragraph 0020 bandpass filter between image sensor 36 and closest lens 28) wherein the band-pass filter has a transmittance ranging from 90% to 99% with respect to light having a wavelength between 800 nm to 1000 nm, (paragraph 0002 NIR bandwidth so specified) and a transmittance ranging from 0% to 201% with respect to visible light.  (with regard to NIR transmittance ranging from 90% to 99% and transmittance ranging from 0% to 201% with respect to visible light, the purpose of a NIR bandpass filter is to eliminate visible light and pass the desired NIR bandwidth-paragraph 0018, teaching to eliminate wavelengths outside the desired spectrum to eliminate internal reflection in the system, thus disclosing the same)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scepanovic in view of Turnbull and Kilcher, in further view of Lee, in yet further view of Jung (US 2019/0101725).

Regarding claim 3, Scepanovic, Turnbull, Kilcher and Lee do not seem to disclose the recited. However, in the same area of lenses arrays, Jung teaches wherein the lens assembly satisfies Conditional Expression 1 as follows: 1.5=<TL/ImgH=<3.5. (Abstract, paragraph 0009, condition 2) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Jung to the combination of Scepanovic Turnbull, Kilcher and Lee because Jung teaches its optical teachings provide for compact lens optical system having a short total length while having a wide angle of view (or a super-wide angle of view) and solve the limitations of spherical glass lenses of the related art by applying aspherical glass lenses. (paragraphs 0005/0006)

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Scepanovic in view of Turnbull and Kilcher, in further view of Lee, in yet further view of Iba (US 2010/0309367).

Regarding claim 4, Scepanovic, Turnbull, Kilcher and Lee fails to identically disclose the recited range or values therein for the Conditional Expression 2. 
However, Iba teaches wherein the lens assembly satisfies Conditional Expression 2 as follows: 
    PNG
    media_image1.png
    20
    151
    media_image1.png
    Greyscale
 wherein "f1" represents a focal length of the first lens, and "f" represents a total focal length 25of the lens assembly. (paragraph 0011, conditional expression 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Iba to the combination of Scepanovic, Turnbull, Kilcher and Lee because Iba teaches its techniques are to be applied to four lenses systems in devices such as mobile phones, (paragraph 0006) and therefore one of skill in the art would have known from Iba teaching its techniques are to be applied to cell phone lens barrels to apply the further aspects of Iba to the lens barrel of Scepanovic, including transmittance aspects.
Regarding claim 7, Scepanovic fails to identically disclose the recited range or values therein for the Conditional Expression 3. 
However, Iba teaches wherein the lens assembly satisfies Conditional Expression 3 as follows: 
    PNG
    media_image2.png
    14
    146
    media_image2.png
    Greyscale
  (0.1688=0.578/4.49) 5wherein "tmax" represents a center thickness of a lens having a greatest thickness on the optical axis, (paragraph 0058, Table 1 fifth surface is .758 and thickness of third lens, shown as thickest lens on axis in figure 1) and "f" represents a total focal length of the lens assembly. (See paragraph 0064, Table 4, f is 4.49) 
Reason to combine same as claim 4.

Claims 11-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 2015/0227790) in view of Scepanovic with Turnbull and Kilcher, in further view of Lee (from above).

Regarding claim 11, Smits discloses An electronic device (Abstract, figure 1, electronic camera system) comprising: a first camera (shown figure 1, NIR camera 126 paragraph 0032) including a lens assembly, (shown Figure 2, lens system 200, paragraph 0036) and configured to acquire first information on a subject based on light incident through the lens assembly; (paragraph 0033 users eye information acquired by imaging based on NIR light) 25at least one second camera (figure 1, RGB camera 122 paragraph 0031 discloses second, RGB camera) configured to acquire second information on the subject different from the first information; (paragraphs 0031 and 0052, RGB camera acquires user RGB image which is different from NIR iris image) and a processor or an image signal processor, (shown figure 1, processor 114) ... and wherein the processor or the image signal processor is configured to perform user authentication based on the first information. (paragraph 0034 user authenticated using NIR iris image)
Smits fails to disclose lens assembly features, namely wherein the lens assembly includes at least four lenses sequentially arranged along an optical axis from the subject to an image sensor, 30wherein a first lens disposed closest to the subject among the at least four lenses has a visible light transmittance ranging from 0% to 5% such that the first lens is configured to block visible light and to prevent the lens assembly from being visually recognized by a user when the lens assembly is mounted in an electronic device, wherein the first lens, a second lens, and a third lens among the at least four lenses disposed sequentially from the subject have positive refractive indices, and a fourth lens among the at least four lenses disposed closest to the image sensor has negative refractive index, 43wherein, other than a subject-side surface of the first lens, every surface of the at least four lenses include an inflection point.
However, Scepanovic discloses wherein the lens assembly includes at least four lenses sequentially arranged along an optical axis (shown figure 1, lenses 22, 24, 26, and so arranged) from the subject to an image sensor. (shown figure 1, from surface 30 facing subject to image sensor 36) 30 
It would have been obvious to apply the particular lens assembly of Scepanovic to the generic lens assembly of Smits because Scepanovic teaches its lens Assembly is to be used in portable electronic devices, (paragraph 0017) such as the mobile device of Smits.
The recited lens assembly features of claim 11 are duplicative of claim 1 above, and are rendered obvious by the combination of Scepanovic with Turnbull and Kilcher, in further view of Lee.
Regarding claim 12, Smits further discloses a light source device, (shown figure 1, NIR light source 124, paragraph 0032) wherein the first camera acquires the first information by receiving light emitted from the light source device and reflected by the subject. (paragraphs 0033/0034 NIR light emitted by 124 illuminates user/eye/iris by reflection to NIR camera 126)
Regarding claim 13, Smits further discloses wherein the light source device includes an infrared-emitting diode or a near infrared laser light source. (paragraph 0033, both NIR diodes and laser disclosed)
Regarding claim 14, Smits further discloses wherein the first information includes at least 15distance information of the subject. (paragraph 0034 Hamming distance of NIR image used to derive iris features)
Regarding claim 16, Smits further discloses wherein the processor or the image signal 25processor is configured to generate an image of the subject by combining the first information and the second information. (paragraph 0046 in conjunction with paragraph 0052 image data from NIR camera 126 combined with image data from RGB camera 122)
Regarding claim 17, Smits further discloses wherein the second information includes color information, brightness information, saturation information, and/or contrast information of the 30subject. (paragraph 0010 in conjunction with paragraph 0052 RGB camera captures color information of user/iris)
Regarding claim 18, Smits further discloses wherein the first information includes at least distance information of the subject, (paragraph 0034 Hamming distance of NIR image used to derive iris features) the second information includes color information, brightness information, saturation information, and/or contrast information of the subject, (paragraph 0010 in conjunction with paragraph 0052 RGB camera captures color information of user/iris) and 5the processor or the image signal processor is configured to generate an image of the subject by combining the first information and the second information. (paragraph 0046 in conjunction with paragraph 0052 image data from NIR camera 126 combined with image data from RGB camera 122; also see paragraph 0010)
	Regarding claim 20, Smits further discloses 15a band-pass filter disposed between a lens disposed closest to the image sensor among the [lens assembly per Scepanovic] and the image sensor, (shown figure 2, NIR bandpass filter 204, paragraph 0036) wherein the band-pass filter has a transmittance ranging from 90% to 99% with respect to light having a wavelength between 800 nm to 1000 nm, (paragraph NIR wavelengths between 830-840 nm specified) and a transmittance ranging from 0% to 1% with respect to visible light. (with regard to NIR transmittance ranging from 90% to 99% and transmittance ranging from 0% to 201% with respect to visible light, the purpose of a NIR bandpass filter is to eliminate visible light and pass the desired NIR bandwidth-paragraphs 0036/0037, teaching to eliminate wavelengths outside the desired spectrum, thus disclosing the same) Reason to combine references same as claim 11.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smits in view of Scepanovic with Turnbull and Kilcher, in further view of Lee, in yet further view of Jung (US 2019/0101725).

Regarding claim 15, Smits, Scepanovic, Turnbull, Kilcher and Lee do not seem to disclose the recited. 
However, in the same area of lenses arrays, Jung teaches wherein the lens assembly satisfies Conditional Expression 1 as follows: 1.5=<TL/ImgH=<3.5. (Abstract, paragraph 0009, condition 2) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Jung to the combination of Smits with Scepanovic (combined with Turnbull, Kilcher and Lee) because Jung teaches its optical teachings provide for compact lens optical system having a short total length while having a wide angle of view (or a super-wide angle of view) and solve the limitations of spherical glass lenses of the related art by applying aspherical glass lenses. (paragraphs 0005/0006)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smits in view of Scepanovic with Turnbull and Kilcher, in further view of Lee, in yet further view of Iba.

Regarding claim 19, Smits, Scepanovic, Turnbull, Kilcher and Lee fail to disclose the range or values therein with regard to recited Conditional Expression 2. 
However, Iba teaches wherein the lens assembly satisfies Conditional Expression 2 as follows: 
    PNG
    media_image2.png
    14
    146
    media_image2.png
    Greyscale
  (0.1688=0.578/4.49) 5wherein "tmax" represents a center thickness of a lens having a greatest thickness on the optical axis, (paragraph 0058, Table 1 fifth surface is .758 and thickness of third lens, shown as thickest lens on axis in figure 1) and "f" represents a total focal length of the lens assembly. (See paragraph 0064, Table 4, f is 4.49) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Iba to the combination of Smits, Scepanovic, Turnbull, Kilcher and Lee because Iba teaches its techniques are to be applied to four lenses systems in devices such as mobile phones, (paragraph 0006) and therefore one of skill in the art would have known from Iba teaching its techniques are to be applied to cell phone lens barrels to apply the further aspects of Iba to the lens barrel of Scepanovic, including transmittance aspects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawai (US 2018/0184056) explicates relevant filter features.
Cammenga (US 2019/0346741) may be considered for obscured (color) lenses.                                                                                                                    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485 

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485    
May 5, 2022